Title: Contract between David Shriver Jr. and John Holdridge to Provide Lime for Construction of the Cumberland Road, 9 September 1815 (Abstract)
From: Shriver, David Jr.,Holdridge, John
To: 


                    § Contract between David Shriver Jr. and John Holdridge to Provide Lime for Construction of the Cumberland Road. 9 September 1815. “Whereas the aforesaid John Holdridge agreed for and in consideration of the payments hereinafter mentioned to deliver on the Eighteenth, nineteenth, twentieth, twenty first and twenty Second Sections of the United States Western Road, any quantity of Merchantable lime necessary in the construction or Building of all the Bridges, Culverts or other walls which may be thought necessary by the Superintendant of the said road. The lime to be of Such quality as the Superintendant may approve, and shall be delivered at all times when wanting, and at Such place or places as the said Superintendant may direct, so that the masons or other persons employed may not be delayed for want of said lime; the lime when delivered, Shall be placed in neat heaps, and on the best ground, so that it may meet with as little loss as possible, from rains, Streams of water, or from any other Cause, except that part wanting for the Bridge across the Big Youghagany River, which Shall when delivered be placed in a Sufficiently large and Well Built lime House, which is to be Built at the expence of the Contractor. Should the masons or other persons meet with loss on account of the lime not being delivered as above pointed out, the Superintendant, is hereby authorised to assess the damages, and pay the amount to Such mason or other person who may have Sustained damage or loss, and deduct the amount out of the first monies that may become due the said John Holdridge.”
                    Holdridge “Shall and will well and faithfully deliver all the aforesaid lime that m[a]y be wanting on the aforesaid part of the road, and in merchantable order as aforesaid, in the manner form and condition herein before pointed out.” He will be paid “thirty one Cents per Bushell for each and every Bushell of Lime so delivered from a distance more than two miles, from the Bridge to be Built over the Big youghagany River, and for each and every Bushell delivered within the said distance of two miles at the rate of thirty Cents per Bushell So delivered as aforesaid, and on the following Conditions; and in the following manner, Viz, when Eight hundred Bushells of said lime is delivered, and approved by the superintendant the said John Holdridge is to be paid for four hundred Bushells, leaving the other four hundred Bushells as Security for the due performance of the aforesaid Covenants, agreements and conditions, after which the said John Holdridge shall be paid for every four hundred Bushells of Lime, so delivered and approved as aforesaid untill the whole quantity wanting on Said part of the road Shall be delivered when the said John Holdridge Shall be paid for the quantity reserved as Security.”
                    If Holdridge fails to fulfill his part of the contract, “or in Case it Should appear to the Superintendant aforesaid of the said road, that, the lime is not Sufficiently of a good quality as aforesaid or if the lime is not delivered in Sufficient quantity as herein before provided, so as not to Keep the masons properly employed, or that it is not delivered when and where it may be wanting as before provided, or as it Should be delivered in the manner herein before mentioned, that then the aforegoing agreement on the part of the United States and every part thereof Shall become Null and Void, any thing herein to the Contrary notwithstanding, and the

United States Shall be at full liberty and have full right and authority to Contract with any other person or persons whomsoever, in the place and Stead of the said John Holdridge his heirs Executors or administrators.”
                    “No member of Congress shall be admitted to any Share or part of this contract or agreement, or to any benifit to arise therefrom.”
                